                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. James Branch                                                      Docket No. 5:15-CR-348-lH

                               Petition for Action on Supervised Release

COMES NOW Allison G. Carlino, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of James Branch, who, upon an earlier plea of guilty
to 18 U.S.C. § 922(g), 18 U.S.C. § 924(a)(2), Possession of a Firearm by a Convicted Felon, was sentenced
by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on November 8, 2016, to the custody of
the Bureau of Prisons for a term of 60 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

    James Branch was released from custody on February 3, 2020, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant is a registered sex offender due to a conviction of Second Degree Rape. As a result, we are
asking the conditions be modified to include a sex offender assessment and polygraph examinations as
directed. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. At the direction of the U.S. Probation Officer, the defendant shall submit to physiological testing,
       which may include, but is not limited to, polygraph examinations or other tests to monitor the
       defendant's compliance with probation or supervised release and treatment conditions.

   2. The defendant shall submit to a psycho-sexual evaluation by a qualified mental health professional
      who is experienced in evaluating sexual offenders and who is approved by the U.S. Probation
      Officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Allison G. Carlino
Eddie J. Smith                                       Allison G. Carlino
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2548
                                                     Executed On: February 7, 2020
James Branch
Docket No. 5:15-CR-348-lH
Petition For Action
Page2
                                    ORDER OF THE COURT

Considered and ordered this ( I
                                 p!J-          r:::: L.
                                      day of_~'-~=-::,,.------·' 2020, and ordered filed and
made a part oft records in the above case.
